Order affirmed, without costs. Memorandum: Inasmuch as this defendant had been three times convicted of felonies within the terms of section 1942 of the Penal Law, his conviction of a felony subsequently committed constitutes a fourth conviction within the language of the section. We must, therefore, reject the contention of the relator, that each of the second and third previous convictions must be for crimes committed subsequent to the then last previous conviction, as beyond the terms of the statute. All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.